Pupiales v BLDG Mgt. Co., Inc. (2015 NY Slip Op 01988)





Pupiales v BLDG Mgt. Co., Inc.


2015 NY Slip Op 01988


Decided on March 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2015

Gonzalez, P.J., Tom, Richter, Kapnick, JJ.


14490N 158098/12

[*1] Doris Pupiales, Plaintiff-Appellant,
vBLDG Management Co., Inc., et al., Defendants-Respondents.


David J. Hernandez & Associates, Brooklyn (David J. Hernandez of counsel), for appellant.
Littler Mendelson, P.C., New York (Joel L. Finger of counsel), for respondents.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered on or about January 22, 2014, which, insofar as appealed from as limited by the briefs, granted defendants' motion to compel arbitration and to stay this action pending arbitration proceedings, and denied plaintiff's motion for an order compelling defendant Rishi Patraju to submit to oral swab DNA testing, unanimously affirmed, without costs.
Plaintiff waived any objection to arbitration in light of her union's commencement of the arbitration proceedings on her behalf (see Matter of National Cash Register Co. [Wilson] , 8 NY2d 377, 382-383 [1960]; Matter of RRN Assoc. [DAK Elec. Contr. Corp.] , 224 AD2d 250 [1st Dept 1996]).
In light of its order compelling arbitration, the motion court providently exercised its discretion in denying plaintiff's application to compel DNA testing of Patraju.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2015
CLERK